Warner, Chief Justice.
The plaintiffs sued the defendant on an account for $216.15, and, on the trial of the case, the jury found a verdict for the defendant. The plaintiffs made a motion for a new trial on the grounds therein stated, which was granted, and the defendant excepted.
The plaintiffs introduced the defendant as' a witness to prove their account, who stated that-he bought of the plaintiffs the articles of the account sued on; that he had a running account with them for years; that he still owed them, but did not know what amount; had made payments on the running account at divers times, but did not know what amounts; did not think he owed them as much as the account sued on. The price of the articles contained in the account was affixed to each item, and -when the defendant admitted that he bought of the plaintiffs the articles of the account sued on, of which the price of the articles was a part *401thereof, he must be understood as admitting that the account as it stood was correct, at least in the absence of any statement from him to the contrary. If he had paid any part of the account, that was a matter of defense for him to have shown.
In view of the evidence contained in the record, we will not interfere with the discretion of the court in granting a new trial.
Let the judgment of the court below be affirmed.